DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Kaczur (USP 5,298,280), in view of Jung et al. (US 2009/0266580), in view of Hashiba et al. (US 2008/0078977)
Regarding claim 1
Kaczur teaches an electroless plating solution comprising a mixture of chloroplatinic acid (hydrogen hexachloroplatinate (IV)) and a reducing agent such as formic acid (claim 4), anticipating the claim.
In the alternative, it would have been obvious to have selected formic acid form the short list of reducing agents.
Although Kaczur does not teach the use of a water soluble platinum compound such as hydrogen hexahydroxyplatinate (IV), Kaczur does teaches the use of chloroplatinic acid (i.e. hydrogen hexacholorplatinate (IV)). However, Jung teaches that in electroless plating solutions as platinum compounds that hydrogen hexachloroplatinate (IV) and hydrogen hexahydroxyplatinate (IV) are functionally equivalent (claim 33).  As such it would have been prima facie obvious to add to the teachings of Kaczur by using hydrogen hexahydroxyplatinate (IV) as the platinum source with a reasonable expectation of success, as suggested by Jung.
Kaczur teaches the use of EDTA as a complexing agent (claim 10).
Although, Kaczur teaches the use of complexing agents, Kaczur does not teach the use of the claimed complexing agents. However, Hashiba which also teaches electroless plating, teaches that electroless plating solutions comprise a complexing 
Kaczur teaches a pH range from 0.01 to about 7 (column 8, lines 40-41), as the range of the reference and the claimed range overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicant’s amendments to the claims overcomes the original rejection, which has been withdrawn. However, a new rejection has been made. To the extent that these arguments are relevant to the new rejection they are addressed below.
	Applicants argue about the pH value of the reference relative to the instant invention. As the ranges of the reference and the instant invention overlap, and no evidence of new or unexpected results have been shown for the claimed pH, the claimed range is still held as obvious.
	Applicants argue about the specific platinum compound used. However, the new reference of Jung shows that the platinum compounds of Kaczur are functionally equivalent with the claimed platinum compounds, making the claimed platinum compounds obvious.
	Applicants argue that Kaczur only teaches the use of hydrazine as the reducing agent in the examples. This is not persuasive, as a reference is good for all that it teaches and is not limited to its preferred embodiments and specific examples. Indeed, Kaczur in claim 4 teaches the use of reducing agents other than hydrazine.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734